DENY; and Opinion Filed August 17, 2016.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00924-CV

    IN RE WATERSIDE CORPORATION AND JAMES M. ROSENBERG, Relators

                  Original Proceeding from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-09833

                             MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Lang and Brown
                                   Opinion by Justice Brown
        Before the Court is relators’ petition for writ of mandamus in which they seek review of

the denial of their motion to disqualify counsel and denial of their motion to stay trial court

proceedings. The facts and issues are well known to the parties, so we need not recount them

here.

        To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relators have not shown they are entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
       Accordingly, we DENY relators’ petition for writ of mandamus and we DENY AS

MOOT relators’ emergency motion for stay of trial court proceedings.




                                                  /Ada Brown/
                                                  ADA E. BROWN
                                                  JUSTICE



160924F.P05




                                              2